DISSENTING OPINION.
I concur in the view expressed in the controlling opinion on this suggestion of error wherein it is said that the parties should be held to be bound by the agreed statement of facts contained in the record, but on a further consideration of the entire question as to whether the State Highway Commission, as a governmental agency, should be held subject to garnishment under our chancery attachment statute or otherwise, I am persuaded that it would be the better part of wisdom that we adhere to the policy of governmental immunity in such cases. It is doubtful whether there can be a rule applied which recognizes such immunity under particular circumstances and denies it under others, since any attempt to make the proper application of such a rule will tend toward much confusion. Moreover, it will be necessary that the agency claiming immunity in a particular case shall go into court and develop the facts before its liability to *Page 783 
garnishment can be determined, and this interference with the orderly discharge of its governmental functions will defeat the purpose for which the immunity is allowed. If the test applied by the Supreme Court of the United States in the case quoted from in the controlling opinion herein, but not adopted by the majority therein, should ever be adopted in the construction of the statutes of this state creating these governmental agencies with the right to sue and be sued, then there would no longer be any such thing as immunity in favor of our governmental subdivisions against writs of garnishment.